Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered December 18, 1986, convicting him of criminal possession of a controlled substance in the first degree, and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish *729the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The record shows that the defendant failed to rebut the presumption of possession set forth in Penal Law § 220.25 (2), which, under the facts and circumstances of this case, clearly applied to him (see, People v Daniels, 37 NY2d 624).
The defendant’s remaining contentions are unpreserved for appellate review (CPL 470.05 [2]), and reversal of the judgment of conviction in the interest of justice is not warranted. Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.